UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

_________________________________________
                                          )
UNITED STATES                             )
                                          )
            v.                            )                   Criminal No. 01-396-01 (ESH)
                                          )
ABDUR MAHDI,                              )
                                          )
      Defendant.                          )
_________________________________________ )


                                  MEMORANDUM OPINION

       Before the Court is Abdur Mahdi’s motion to vacate, set aside, or correct his criminal

conviction and sentence pursuant to 28 U.S.C. § 2255. (Mahdi Mot. to Vacate [ECF No. 856].)

The gravamen of the motion pertains to his conviction for the November 17, 1999 murder of

Curtis Hattley, which Mahdi now claims was committed by a former associate named Clarence

“Radar” Howard. For the reasons set forth herein, the motion is denied as to all claims,

including three claims raised for the first time in Mahdi’s post-hearing briefs. Furthermore,

because Mahdi has failed to make a substantial showing of the denial of a constitutional right,

see 28 U.S.C. § 2253(c)(2), no certificate of appealability shall be issued.


                                         BACKGROUND

       Beginning in April 2003, Abdur Mahdi was tried on forty-nine D.C. and federal counts,

including racketeering, narcotics distribution, perjury, obstruction of justice, assault with a

dangerous weapon, and first degree murder. (See Retyped Indictment, July 14, 2003 [ECF No.

444].) On July 31, 2003, the jury found him guilty on forty-eight of those counts. (See

Judgment of Conviction, Dec. 22, 2003 [ECF No. 580].) On appeal, Mahdi argued that (1) his

indictment charged the same offense in more than one count; (2) the government failed to give
requisite notice before introducing evidence of uncharged conduct; (3) various evidentiary

rulings prevented him from mounting an effective defense; (4) his VICAR conviction violated

the Commerce Clause; and (5) resentencing was necessary in order to merge certain D.C. counts

into their corresponding federal counts. See generally United States v. Mahdi, 598 F.3d 883

(D.C. Cir. 2010). The Court rejected all but the last argument, as the parties agreed that merger

was appropriate on six narcotics possession and possession with intent to distribute counts. See

id. at 898. As such, Mahdi presently stands convicted of forty-two counts: twenty-four federal

counts 1 and eighteen counts under D.C. law. 2 For these offenses, Mahdi was sentenced to

multiple concurrent life sentences, followed by one seven–year and five twenty-five-year

consecutive sentences for the six Federal Firearm Convictions. (Judgment of Conviction, Dec.

22, 2003.)

       Following the Supreme Court’s denial of his petition for certiorari, see Mahdi v. United




1
 Mahdi was convicted on one count of conspiracy to distribute and possess with intent to
distribute cocaine, cocaine base and marijuana in violation of 21 U.S.C. § 846 (“Narcotics
Conspiracy Conviction”); one count of conspiracy to participate in a racketeer influenced corrupt
organization in violation of 18 U.S.C. § 1962(d) (“RICO Conspiracy Conviction”); ten counts of
violent crimes in aid of racketeering activity in violation of 18 U.S.C. § 1959(a) (“VICAR
Convictions”)); six counts of use of a firearm during a drug trafficking crime or crime of
violence in violation of 18 U.S.C. § 924(c)(1)(A)(ii) & (C)(i) (“Federal Firearm Convictions”);
and six counts of unlawful distribution or possession with intent to distribute controlled
substances within 1,000 feet of a school in violation of 21 U.S.C. § 860 (“Federal Drug
Convictions”).
2
  Mahdi was convicted of one count of first degree murder while armed in violation of D.C.
Code § 22-2101 (“Hattley Murder Conviction”); two counts of assault with a dangerous weapon
in violation of D.C. Code § 22-402 and six counts of assault with intent to murder while armed in
violation of D.C. Code § 22-403 (“DC Assault Convictions”); two counts of carrying a pistol
without a license and five counts of possession of a firearm during a crime of violence in
violation of D.C. Code § 22-4504 (“DC Firearm Convictions”); one count of perjury in violation
of D.C. Code § 22-2402 (“DC Perjury Conviction”); and one count of obstruction of justice in
violation of D.C. Code § 22-722(a)(6) (“DC Obstruction of Justice Conviction”).
                                                2
States, 131 S. Ct. 484 (2010), Mahdi timely filed the pending pro se motion. It raised four

claims for relief: (1) that Mahdi received ineffective assistance of counsel, because his trial

counsel failed to call an eyewitness (Jacob Vonderpool) who would have testified that someone

other than Mahdi murdered Curtis Hattley; (2) that the government provided cooperating

witnesses with special treatment in prison, and that the prosecution’s failure to turn over this

impeachment evidence deprived him of his Fifth Amendment right to due process; (3) that the

Narcotics Conspiracy Conviction and five of the six Federal Firearm Convictions violated the

Fifth Amendment’s Double Jeopardy Clause; and (4) that the prosecution’s decision to charge

him in a single indictment with both D.C. and federal offenses violated the Assimilative Crimes

Act, 18 U.S.C. § 13, and deprived him of his Fifth Amendment right to equal protection.

       Shortly after that filing, Mahdi submitted affidavits from three witnesses. First, Jacob

Vonderpool claimed that he had witnessed the Hattley murder while walking to a store with a

friend, and that the real shooter was a man named Radar. (Vonderpool Aff. [ECF No. 858-1] ¶¶

1-2.) Vonderpool also asserted that he provided this information to both Mahdi’s investigator

Rebecca McMahon 3 and trial counsel Bernard Grimm, and that he never heard back after Grimm

promised to follow up and to likely call him as a trial witness. (See id. ¶¶ 3-5.) Finally, he

claimed that he did not inform Mahdi of any of this until December 2010. (Id. ¶ 5.) An affidavit

was filed by Mahdi’s brother, Musa, who remains incarcerated after pleading guilty (as did three

other Mahdi brothers) to various crimes arising from the Mahdi narcotics operation. (See Musa

Mahdi Aff. [ECF No. 858-2]; Plea Agreement, Feb. 21, 2003 [ECF No. 287].) Musa’s affidavit




3
  Ms. McMahon was then known by her maiden name, O’Brien, but for the sake of consistency
this Opinion will refer to her by her married name.
                                                  3
claimed that Abdur Mahdi was not present when Hattley was shot and that the real shooter was

“Radar aka (Clarence).” (Id.) 4 Finally, another convicted member of the Mahdi organization,

Antoine Tabron, submitted an affidavit claiming that he received special privileges from the

government while in prison, in exchange for information about Mahdi. (Tabron Aff. [ECF No.

858-3].) Tabron did not testify at trial or at the evidentiary hearing.

       Following the parties’ initial briefing, the Court found that only Mahdi’s claim of

ineffective assistance of counsel raised sufficient factual questions to require an evidentiary

hearing, and it denied the other three claims. See United States v. Mahdi, 999 F. Supp. 2d 236,

250 (D.D.C. 2013). The Court also appointed Mahdi’s appellate counsel to represent him at the

evidentiary hearing. (See Nov. 25, 2013 Order [ECF No. 881].)

       Prior to the hearing, Mahdi moved for discovery on both the ineffective assistance of

counsel claim and the previously denied Brady/Giglio claim regarding witness favors. (See Mot.

for Discovery [ECF No. 899].) In support of this motion, he submitted an affidavit from Joseph

Hooker, a Mahdi co-defendant who testified against him at trial. (See Hooker Aff. [ECF No.

904-1].) In it, Hooker stated that the government brought food to him during debriefing sessions,

asking what he would like the next day, in exchange for incriminating information about Mahdi.

(See id. ¶¶ 4-6.) He also claimed to have found at least two packages in his cell containing a

cellphone and cigarettes. (Id. ¶ 22.) Next, Hooker recanted his trial testimony implicating

Mahdi in the shooting of Curtis Hattley, claiming that the real shooter was “Clarence Howard,

who [people] called Radar.” (See id. ¶¶ 7-8, 11, 23-24.) Hooker stated that he only implicated



4
 Unlike Vonderpool, Musa Mahdi did not testify at the evidentiary hearing, nor does petitioner
make any reference to Musa’s affidavit in his post-hearing briefing. The Court therefore does
not afford it any consideration here.
                                                  4
Mahdi because that was what the government wanted, and that he chose not to implicate Radar

because of his fear that Radar would kill him. (See id. ¶¶ 7, 14-20.) Mahdi thus argued that

Hooker’s affidavit buttressed Vonderpool’s account of the shooting, making it more likely that

Mahdi received ineffective assistance of counsel and was actually innocent of the Hattley

murder. (See Mahdi Reply Br. [ECF No. 904] at 6-7.)

       Based on the Hooker affidavit, the Court vacated its prior denial of Mahdi’s Brady/Giglio

claim regarding undisclosed gifts to government witnesses, at least as to witnesses relating to the

Hattley murder. (See Nov. 24, 2014 Order [ECF No. 905] at 2 n.2.) It also found that Mahdi had

demonstrated good cause to conduct discovery into his ineffective assistance of counsel claim,

identifying certain categories of evidence that should be disclosed. (See id. at 1-2.) The

government’s subsequent May 19, 2015 production included two debriefing memos written by

AUSA Michael Brittin, who was the original prosecutor on the case, regarding his pre-trial

interviews with two witnesses to the Hattley murder—Hooker and Zakki Abdul-Rahim. (See

May 19, 2015 Discovery Letter [ECF No. 922-1] ¶¶ (g), (m).) Mahdi did not mention these

memos at the evidentiary hearing, nor did he attempt to enter them into evidence.

       The evidentiary hearing took place on November 16-18, 2015. The Court heard

testimony on the ineffective assistance claim from Rebecca McMahon, Jacob Vonderpool,

Joseph Hooker, and Bernard Grimm. Vonderpool and Hooker testified to the same general

topics addressed in their affidavits—their observation of Radar as he shot and killed Curtis

Hattley, and for Vonderpool, his attempts to convey this information to Mahdi’s defense team.

(See Nov. 16, 2015 Tr. [ECF No. 939] at 51:23-155:15 (Vonderpool); id. at 165:13-181:13; Nov.

17, 2015 Tr. [ECF No. 940] at 11:24-116:22 (Hooker).) Grimm and McMahon testified that they

could not recall whether Vonderpool offered them information about the Hattley murder, but
                                                 5
they seriously questioned certain aspects of Vonderpool’s account and, as will be discussed,

provided strong circumstantial evidence that Vonderpool did not make any such offer. (See Nov.

16, 2015 Tr. at 10:11-47:14 (McMahon); Nov. 18, 2015 Tr. [ECF No. 941] at 4:2-40:23

(Grimm).)

       The Court also heard testimony on the Brady/Giglio claim from Hooker, Ken Mansfield

and Paul Moloney. Mansfield, a former DOJ paralegal, testified that the government provided

Hooker with food at debriefings, but nothing fancier than a fast-food sandwich or drink. (See

Nov. 17, 2015 Tr. at 136:22-137:12.) He also testified that he never provided Hooker with a

cellphone or cigarettes, nor had he seen or heard of anyone else from the government doing so.

(Id. at 137:13-138:1.) Moloney, a DEA agent, could not remember whether he brought Hooker

food during debriefings, but he did testify that he never brought Hooker a cellphone or cigarettes

and had never seen anyone else from the government doing so. (Id. at 148:17-149:9.)

       Following the testimony of Mansfield and Moloney, and given Hooker’s testimony that

he had no idea where the cellphones and cigarettes came from (id. at 73:4-19), the Court found

nothing to tie the government to those gifts and thus substantiate the Brady/Giglio claim. (See

id. at 152:8-154:3.) The Court therefore confirmed with Mahdi’s counsel at the end of the

hearing that his only remaining claim was that of ineffective assistance of counsel. (See Nov. 18,

2015 Tr. at 41:22-42:5.) Mahdi’s counsel twice agreed on that point. (See id. (“THE COURT:

The issue is ineffective assistance of counsel relating to the failure to call Vonderpool. MR.

BECKER: That’s correct, Your Honor. THE COURT: I mean that’s the only issue that still

remains. MR. BECKER: That’s correct.”).)

       Following the hearing, both parties submitted proposed findings of fact and conclusions

of law, and Mahdi submitted a subsequent response. (See Proposed Findings of Fact and Points
                                                 6
and Authorities (“Mahdi Proposed Findings”) [ECF No. 942]; Government’s Proposed Findings

of Fact and Conclusions of Law (“Gov’t Proposed Findings”) [ECF No. 944]; Response to

Government’s Proposed Findings of Fact and Conclusions of Law (“Mahdi Response”) [ECF

No. 945].) Despite his repeated, on-the-record acknowledgement that his only remaining claim

involved ineffective assistance of counsel, Mahdi’s filings raised three entirely new claims for

relief: (1) that Hooker’s recantation is newly discovered evidence that would produce an

acquittal at a new trial (see Mahdi Proposed Findings at 17-18); (2) that the government

knowingly elicited false testimony from Hooker in violation of the Fifth Amendment (id. at 14-

16); and (3) that the government violated its Brady obligations by failing to disclose the Hooker

and Abdul-Rahim debriefing memos written by AUSA Brittin (id. at 16-17).

       It is unclear whether these claims are properly before the Court. Mahdi had much of the

supporting evidence well in advance of the hearing. (See Hooker Aff. (executed Nov. 17, 2014);

Discovery Letter at 1-2 (Brittin debriefing memos disclosed May 19, 2015).) And at the hearing,

despite his protestations to the contrary, Mahdi’s counsel attempted to gather evidence that was

relevant only to the new claims, unbeknownst to the Court or to government counsel. (See, e.g.,

Nov. 17, 2015 Tr. at 54:5-55:4.) 5 At no point, however, has Mahdi ever sought to amend his

motion to include the new claims. See United States v. Hicks, 283 F.3d 380, 386 (D.C. Cir.

2002) (applying Federal Rule of Civil Procedure 15’s “permissive approach” to the amendment




5
 In fact, the Court sustained numerous government objections to the relevance of questions
about Hooker’s drug dealing in high school (Nov. 16, 2015 Tr. at 46:10-25; Nov. 18, 2015 Tr. at
21:6-24:19), which in hindsight were apparently aimed at supporting the newly raised
prosecutorial misconduct claim. At the time, Mahdi’s counsel misleadingly argued that the
questions were relevant to his ineffective assistance of counsel claim. (Nov. 18, 2015 Tr. at
22:25-23:20.)
                                                 7
of Section 2255 motions). Nor is it clear that he would be entitled to do so now, given the

applicable one-year statute of limitations. See, e.g., 28 U.S.C. § 2255(f); Hicks, 283 F.3d at 387

(amendments sought outside the limitations period are only permissible if they relate back to the

earlier, timely motion). However, the government does not argue that Mahdi has procedurally

defaulted these claims (see Gov’t Proposed Findings at 17-19), so the Court will proceed to

address them on the merits.


                   FINDINGS OF FACT AND CONCLUSIONS OF LAW

I. LEGAL STANDARD

       Section 2255(a) of the United States Code provides that “[a] prisoner in custody under

sentence of a [federal] court . . . claiming the right to be released upon the ground that the

sentence was imposed in violation of the Constitution or laws of the United States . . . may move

the court which imposed the sentence to vacate, set aside or correct the sentence.” 28 U.S.C. §

2255(a). Where the motion is not dismissed prior to service upon the United States Attorney, the

court will “determine the issues and make findings of fact and conclusions of law with respect

thereto.” Id. § 2255(b). If the court finds that “there has been such a denial or infringement of

the constitutional rights of the prisoner as to render the judgment vulnerable to collateral attack,

the court shall vacate and set the judgment aside and shall discharge the prisoner or resentence

him or grant a new trial or correct the sentence as may appear appropriate.” Id. However,

“Section 2255 is not a substitute for a direct appeal,” and therefore petitioner must show “a good

deal more than would be sufficient [to warrant relief] on a direct appeal.” See United States v.

Pollard, 959 F.2d 1011, 1020 (D.C. Cir. 1992). In order to protect the finality of the criminal

proceedings, the Court begins with the presumption that Mr. Mahdi “stands fairly and finally


                                                  8
convicted.” See United States v. Frady, 456 U.S. 152, 164-66 (1982) (reaffirming “the well-

settled principle that to obtain collateral relief a prisoner must clear a significantly higher hurdle

than would exist on direct appeal”).


II. INEFFECTIVE ASSISTANCE OF COUNSEL

       1. Clarence “Radar” Howard, a former associate of Mr. Mahdi, died of a gunshot wound

in Houston, Texas on August 18, 2009. (See Gov’t Hearing Ex. 1.) Sometime later, Mahdi

informed Jacob Vonderpool of Radar’s death. (Nov. 16, 2015 Tr. at 109:8-25.) On October 2,

2011, Vonderpool posted a public message on Mahdi’s Facebook page reading “I GOT THAT

MOVE IN THE MAKIN 4 U!!” (Gov’t Hearing Ex. 3.) Four days later, Mahdi responded by

telling Vonderpool to check his inbox and his email, implying that he did not want the substance

of his response to be viewed publicly on his Facebook page. (See id.) Approximately one month

after that, Vonderpool signed an affidavit identifying Radar as the murderer of Curtis Hattley.

(See Vonderpool Aff. at 2.)

       2. The Court finds Vonderpool’s explanation for the Facebook message—that he was

referring to donations he had collected on Mahdi’s behalf—to be unconvincing. (See Nov. 16,

2015 Tr. at 147:2-11.) Mahdi’s response directing Vonderpool to his private inbox suggests that

the topic was something more sensitive than mere donations. Instead, the close temporal

proximity between the Facebook messages and the Vonderpool affidavit raises a reasonable

inference that Vonderpool’s message was referring to his affidavit.

       3. Mahdi and Vonderpool have a longstanding friendship, dating back to the events that

led to Mahdi’s conviction. (See id. at 69:13-70:17.) Although Vonderpool testified that Mahdi

was not his drug supplier (id. at 143:21-25), Hooker testified to the contrary at trial and during


                                                   9
his plea (see Nov. 17, 2015 Tr. at 105:21-107:17), and Vonderpool implausibly claimed not to

know his own supplier (see Nov. 16, 2015 Tr. at 103:12-16). Vonderpool, whose sister was a

close friend of Mahdi’s, viewed Mahdi as a “good dude, [who gave] good advice, funny,” and

someone he looked up to “as a role model.” (See id. at 70:1-17.) In 2013, he posted a picture of

Mahdi on his own Facebook page, along with the caption “JUST TALKED 2 MY MAN

LASTNIGHT AND HE STILL ON HIS JOKETIME SHIT LIVIN LIFE!!! HE EVEN GIVIN

ME MOTIVATION 2 DO BETTER!! #FreeBigChief #MahdiBoyz.” (Gov’t Hearing Ex. 2.) 6

Vonderpool testified at the hearing that he was very loyal and would do whatever he could to

help Mahdi, but that he was not lying in his testimony to the Court. (See Nov. 16, 2015 Tr. at

110:19-111:3.)

         4. Given their long-time friendship, Vonderpool’s loyalty to his “role model” Mahdi,

and his stated desire to help Mahdi, the Court finds that Vonderpool possesses a strong bias in

favor of Mahdi.

         5. Vonderpool testified that after Mahdi’s conviction, he kept in contact with Mahdi “off

and on” via phone and e-mail but never visited him in prison. (Id. at 86:13-87:9.) However, he

then admitted on cross examination that he visited Mahdi thirty times in prison between 2003

and 2008, which he attempted to explain away by claiming that he had not understood the

question. (Id. at 124:21-126:9.) This discrepancy is not insignificant. Given Vonderpool’s

concession, it is clear that he covered up his close relationship with Mahdi when in fact they

communicated remotely and met in prison countless times. It undercuts the already-implausible

notion that, despite these many communications, Vonderpool waited until December 2010 to



6
    “Big Chief” is Abdur Mahdi’s nickname. (See Nov. 16, 2015 Tr. at 142:3-5.)
                                                10
announce that he had witnessed a murder for which he believed Mahdi had been wrongfully

convicted. Vonderpool testified that he repeatedly tried to tell Mahdi, but “every time

[Vonderpool] would try to talk about it, [Mahdi] would shut it down.” (See id. at 88:23-89:10.)

The Court finds it unbelievable that Mahdi could somehow prevent Vonderpool, time and time

again, from telling him that he saw Radar shoot Hattley, especially when they were

communicating over e-mail. Nor does Vonderpool offer a sufficient explanation as to what

changed in December 2010, when he was finally able to convey this information to Mahdi. (See

id. at 86:1-5 (“Finally I mean, Abdur I guess he was maybe comfortable with speaking on the

case now that everything, you know, a lot had already happened.”).) Instead, it is far more

plausible that Vonderpool simply had no information about the Hattley murder to convey during

any of those discussions, and that, with the death of Radar, an opportunity arose for Mahdi

and/or his associates to finger a dead man for the Hattley murder.

       6. Vonderpool also asserted that he told Rebecca McMahon that Mahdi “was no bigger

than the average [drug] seller.” (Vonderpool Aff. ¶ 3.) However, he later testified at the hearing

that it is “definitely accurate” that he knows nothing about Mahdi ever selling drugs. (Nov. 16,

2015 Tr. at 104:7-12.)

       7. Vonderpool testified that Mahdi did not tell him anything to include in his affidavit.

(Id. at 137:19-25.) He then acknowledged, however, that someone must have provided him with

some assistance because he did not remember the date of the shooting, which he referenced in

the first paragraph of his affidavit, but he did not know who this person was. (See id. at 138:1-

20.)

       8. In addition, Vonderpool’s statements about what happened at the murder scene were

often internally inconsistent. For instance, his affidavit and hearing testimony conflicted
                                                11
regarding what happened when he and his friend exited the alley. In his affidavit, he stated that

he and his friend exited the alley and turned right on Shepherd Street, where they saw a small

bluish car driving away from them toward the corner store. (Vonderpool Aff. ¶ 2.) He testified

at the hearing that they instead tried to proceed straight across Shepherd but had to wait for the

car to pass. (Nov. 16, 2015 Tr. at 115:3-20.)

        9. Vonderpool’s affidavit and hearing testimony also conflicted regarding what Radar

allegedly shouted as he shot Hattley. In the affidavit, Radar shouted “I told you stay the fuck

away from my woman.” (Vonderpool Aff. ¶ 2.) At the hearing, Vonderpool testified that Radar

shouted “Leave my woman or [bitch] alone.” (Nov. 16, 2015 Tr. at 66:10-14.) Even if the Court

were to overlook that conflict as a mere discrepancy in phrasing, both Vonderpool versions

conflict with Hooker’s hearing testimony, which stated that Radar shouted “Bitch ass nigger.”

(See id. at 179:7.)

        10. Even Vonderpool’s hearing testimony was fraught with inconsistencies. For instance,

he contradicted himself about whether he saw or just heard Radar fire his gun. At first, he

testified that “[w]e looked up and it was Radar shooting.” (Id. at 68:10-11.) This testimony

comported with Vonderpool’s prior statement that he “did not see Musa shoot nor did [he] see

Joe shoot. It was Radar that was the only one shooting . . . .” (Vonderpool Aff. ¶ 2.) However,

minutes later, Vonderpool repeatedly testified that he did not see Radar shoot Hattley, and that

he had just heard shots. (Nov. 16, 2015 Tr. at 111:4-10 (“THE COURT: Did you actually see

Radar kill Hattley? THE WITNESS: No, I -- THE COURT: You just heard shots? THE

WITNESS: Yeah, I just heard gunshots. I didn’t even know if the gun, where the gunshots were

going. Like we heard them shots, we ran back through the alley.”).) This testimony caused the

Court to ask Vonderpool how he could tell that only one person fired just from hearing the shots,
                                                 12
and Vonderpool again reversed himself. (See id. at 111:18-21 (“That’s when I seen Radar like

firing the gun, we looked, and ran back into the alley.”).)

       11. Vonderpool’s testimony regarding the shooter’s location also conflicted with the

weight of the trial evidence and Hooker’s hearing testimony. Vonderpool testified repeatedly

that Radar shot into the passing car from the driver’s side. (Id. at 119:24-120:1, 150:8-11.) It

was undisputed that Curtis Hattley was sitting in the passenger seat when he was shot (see June

16, 2003 (PM) Tr. at 127:2-22), that the front passenger-side window was shattered (May 29,

2003 (PM) Tr. at 65:3-9), and according to the medical examiner’s testimony, the bullet wound

was consistent with a passenger being shot from the passenger’s side of the car (see June 23,

2003 (PM) Tr. at 21:17-22:18). Zakki Abdul-Rahim and Arturo Contreras both testified that the

shots entered the car from the passenger side (June 16, 2003 (PM) Tr. at 130:6-22; June 23, 2003

(PM) at 67:14-68:25), as did Hooker at trial and in the hearing (see May 20, 2003 (AM) at 93:12-

21; Nov. 16, 2015 Tr. at 180:3-10). Mahdi acknowledges this inconsistency, but he argues that

Vonderpool explained it away by testifying that “so much time had passed that he was not

certain.” (See Mahdi Proposed Findings at 11-12.) This misstates the record. Mahdi’s counsel

unsuccessfully tried to get Vonderpool to back off this damaging “driver’s side” testimony, but

instead, Vonderpool affirmed his recollection despite the passage of time: “I mean, like I said, it

was a long time ago, but.” (See Nov. 16, 2015 Tr. at 149:9-17 (emphasis added).) Moreover,

when the Court pressed him on this point, Vonderpool again testified without qualification that

Radar was on the driver’s side. (Id. at 149:22-150:11.)

       12. Considering the glaring inconsistencies between Vonderpool’s affidavit, his hearing

testimony, and the evidence at trial, the Court concludes that Vonderpool did not see Radar shoot

Curtis Hattley, and it is not believable that he was present at the murder scene.
                                                 13
       13. Given this finding, it necessarily follows that Vonderpool could not have informed

Mahdi’s investigator or attorney about what he allegedly saw. And further confirming that point,

Vonderpool’s testimony about his communications with McMahon and Grimm was also highly

suspect. In his affidavit, he stated that he told McMahon about the murder, and that she gave

him Grimm’s phone number. (Vonderpool Aff. ¶ 3.) Then months later, in February 2003,

Vonderpool called Grimm and provided the same information. (See id. ¶ 4.) At the hearing,

however, Vonderpool’s version of these events changed from minute to minute. First, he

testified that he contacted Grimm, who referred him to McMahon, who then contacted

Vonderpool directly. (Nov. 16, 2015 Tr. at 78:18-22.) Then he testified that he talked to

McMahon before talking to Grimm (id. at 85:16-18), followed by testimony that Mahdi referred

him to Grimm, who referred him to McMahon, and “then [he] spoke to Grimm after that and

then Grimm never called [him] back, but [he] talked to Rebecca first.” (Id. at 98:13-16.)

Similarly, Vonderpool could not recall for certain whether he ever told McMahon about the

shooting, but “if not her, Mr. Grimm for sure.” (Id. at 79:5-16.) Then he testified that he was

unable to recall whether he told Grimm or McMahon, but reversed himself again on this point as

well. (Id. at 79:23-80:4 (“THE COURT: So you don’t recall one way or another whether you

told [McMahon] anything about Hattley? THE WITNESS: To be honest, I know either Grimm

or [McMahon], but I can’t recall, it’s been so long. THE COURT: Do you recall telling Grimm

or do you recall -- THE WITNESS: Yes.”) Later, he again became certain that he “definitely”

told McMahon about Hattley. (Id. at 98:23-99:2.)

       14. Neither McMahon nor Grimm could recall whether Vonderpool gave them

information about the Hattley murder. However, their other testimony—which the Court finds to

be credible—strongly supports the notion that Vonderpool never told either one of them that
                                                14
Radar killed Hattley.

       15. McMahon testified that Vonderpool had little information to offer the defense, only

that he had read or heard about the case. (Id. at 19:8-15). She found nothing in her notes

connecting Vonderpool to the Hattley murder, and she testified that if Vonderpool had offered

information about Hattley, she would have documented it. (Id. at 22:24-23:11.) She also did not

recall telling Vonderpool to call Grimm, nor would it have been her practice to do so. (Id. at

47:10-14.)

       16. Grimm testified unequivocally that it is not his practice to speak to a witness alone,

because he always needs a second observer who he can call as an impeachment witness if

necessary. (See Nov. 18, 2015 Tr. at 5:4-25.) For the same reason, it has never been Grimm’s

practice to interview a witness over the phone, as Vonderpool testified. (See id. (“So you always

want to have a witness there and never, ever, and I mean I teach investigation, do you ever

interview someone on the phone, ever.”).) Grimm also testified that, contrary to Vonderpool’s

claim, he could not “envision [a scenario] where Ms. [McMahon] would have ever given [his]

phone number out to a witness. She was a top end investigator and she knew better.” (Id. at

6:20-23.) Instead, McMahon would have contacted him and set up a joint, in-person meeting

between them and the witness. (See id. at 6:23-7:2.) Next he testified that, even if Vonderpool

had offered him the Hattley information over the phone, he would have created a memo to that

effect. (Id. at 38:2-7.) No such memo has been found or produced, but a memo that was

produced confirms Grimm’s practice of memorializing phone calls with potential witnesses.

(See Mahdi Hearing Ex. 11 (undated Grimm memo detailing a phone conversation with Zakki

Abdul-Rahim).) Finally, and most crucially, Grimm testified that “[i]f Mr. Vonderpool could

have testified that . . . Radar committed a homicide that Mr. Mahdi was charged with, barring
                                                15
some . . . seismic credibility problems he would have been called as a witness.” (Nov. 18, 2015

at 7:13-17.) Grimm later stated this even more unequivocally: “If Mr. Vonderpool exculpated

Mr. Mahdi he would have been called to testify as a witness.” (Id. at 32:17-18.)

        17. Under the standard for ineffective assistance set out in Strickland v. Washington,

Mahdi must show that (1) his attorney made errors so serious that he was denied his Sixth

Amendment right to effective counsel, and (2) these errors prejudiced him by depriving him of a

fair trial. See 466 U.S. 668, 687 (1984). Because the Court has found that Vonderpool did not

witness the Hattley shooting, nor did he inform Grimm or McMahon that he had, Mahdi cannot

satisfy Strickland’s first prong.


III. NEWLY DISCOVERED EVIDENCE

        18. At trial, three eyewitnesses identified Mahdi as the gunman who killed Curtis Hattley.

(See May 20, 2003 (AM) Tr. at 83:6-12 (Joseph Hooker); June 16, 2003 (PM) Tr. at 129:23-

130:5 (Zakki Abdul-Rahim); June 23, 2003 (PM) Tr. at 62:5-16; 67:14-24 (Arturo Contreras).)

As discussed, Joseph Hooker has since recanted this testimony. (See Hooker Aff. ¶¶ 23-24.)

Mahdi now argues that this recantation—and Hooker’s testimony that Radar was the real

gunman—constitutes newly discovered evidence that would result in acquittal if presented at a

new trial. (See Mahdi Proposed Findings at 17-18.)

        19. “Attempts are numerous by convicted defendants to overturn their criminal

convictions by presenting affidavits of recanting witnesses in support of a section 2255 motion.”

United States v. Kearney, 682 F.2d 214, 219 (D.C. Cir. 1982). As a result, “[r]ecanting affidavits

and witnesses are looked upon with the utmost suspicion by the courts.” Id. (internal quotations

omitted). If the Court is not convinced that Hooker’s prior testimony at trial was actually false,


                                                16
or if other evidence conclusively establishes Mahdi’s guilt in the Hattley murder, then this claim

must be rejected. See id. at 220-21; see also United States v. Henry, 821 F. Supp. 2d 249, 260

(D.D.C. 2011) (“Even where the district court is satisfied that a witness’s original testimony was

false, the proponent of post-conviction relief bears the further burden of showing that, absent the

recanted testimony, ‘a new trial would probably produce an acquittal.’”) (quoting United States

v. Williams, 233 F.3d 592, 593 (D.C. Cir. 2000)). As will be discussed, this claim fails because

the Court does not believe Hooker’s recantation, and because there was credible, non-biased

evidence that Mahdi was guilty of the Hattley murder, such that the recantation would probably

not produce an acquittal on retrial.

       20. First, the trial testimony of Zakki Abdul-Rahim and Arturo Contreras closely tracked

Hooker’s prior testimony at trial. In addition to identifying Mahdi as the only shooter, all three

witnesses testified that: (a) the car in which Hattley was riding first turned off 14th Street onto

Shepherd headed toward 13th Street, before turning around and heading back toward 14th (see

May 20, 2003 (AM) Tr. at 80:9-83:2 (Hooker); June 16, 2003 (PM) Tr. at 129:25-130:5 (Abdul-

Rahim); June 23, 2003 (PM) Tr. at 58:1-9; 67:19-24 (Contreras)); (b) Mahdi fired into the car

from close range at the passenger side (see May 20, 2003 (AM) Tr. at 87:13-88:12; 93:12-21

(Hooker); June 16, 2003 (PM) Tr. at 130:6-25 (Abdul-Rahim); June 23, 2003 (PM) Tr. at 67:14-

68:25 (Contreras)); and (c) after the shooting, the car continued straight across 14th Street (see

May 20, 2003 (AM) Tr. at 89:1-4 (Hooker); June 16, 2003 (PM) Tr. at 131:15-22 (Abdul-

Rahim); June 23, 2003 (PM) Tr. at 67:19-24 (Contreras)). Contreras’s testimony also

corroborated Hooker’s trial testimony that (a) prior to the shooting, Hooker pulled his car into

the alley off Shepherd Street (see May 20, 2003 (AM) Tr. at 82:22-83:2 (Hooker); June 23, 2003

(PM) Tr. at 65:3-8 (Contreras)); and (b) after the shooting, Hooker and Mahdi attempted to chase
                                                 17
the victim’s car as it crossed 14th Street and disappeared (see May 20, 2003 (AM) Tr. at 89:1-25

(Hooker); June 23, 2003 (PM) Tr. at 67:24-68:1 (Contreras)).

       21. This extensive corroboration of Hooker’s trial testimony convinces the Court that his

original account of the Hattley murder was truthful. The only other possible explanation—that

all three witnesses somehow conspired to implicate Mahdi, rather than Radar—is entirely

implausible. This is especially true given the intense animosity between Hooker and Abdul-

Rahim, whom Hooker intended to murder. (See May 20, 2003 (AM) Tr. at 89:17-21.) Mahdi

unpersuasively attacks Abdul-Rahim as biased (see Mahdi Proposed Findings at 16-17), but he

conveniently ignores Contreras, who was a totally credible eyewitness with no connection to the

case or its participants. (See June 23, 2003 (PM) Tr. at 59:9-15 (Contreras testimony identifying

Mahdi and Hooker only as a “tall guy and . . . a small guy . . . from the neighborhood”).) As

such, he lacked any motive to lie. And, given how damaging his testimony was to this claim, it

is unsurprising that Mahdi makes absolutely no mention of Contreras in his post-hearing briefs.

       22. For these same reasons, the Court finds that the testimony of Abdul-Rahim and

Contreras constitutes credible, independent evidence that establishes the guilt of Abdur Mahdi,

making it highly unlikely that the recantation would produce an acquittal at retrial.

       23. Furthermore, the Court finds that Hooker’s identification of Radar as the Hattley

shooter eleven years after the trial is totally unbelievable. First, it is hard to imagine how a

witness could appear less credible than Hooker did at the hearing; throughout his testimony, he

was evasive, hostile, and visibly uncomfortable. He claimed to remember little even after

counsel tried to aid his memory (see, e.g., Nov. 17, 2015 Tr. at 60:9-62:24), and he frequently

revised earlier testimony, while attempting to blame counsel for his confusion (see, e.g., id. at

57:25-58:15.) Next, Hooker has admitted under oath to perjuring himself in the past when he
                                                  18
falsely testified at Mahdi’s trial about not carrying a pistol as a juvenile. (See Add. to Mahdi

Proposed Findings [ECF No. 942-1] at 031.) Finally, and most importantly, Hooker’s

explanation for recanting is illogical. He claimed that he only implicated Mahdi out of fear for

his safety after receiving threats from Radar and his associates. (See Nov. 17, 2015 Tr. at 44:18-

21; Hooker Aff. ¶¶ 15-17.) But in fact, Hooker admitted to implicating Radar in a host of serious

crimes, including other murders, during the trial and in government debriefings. (See, e.g., id. at

112:18-114:3.) Moreover, his fear of Abdur Mahdi was well-documented during this period,

including in a letter to this Court stating that members of the Mahdi organization had threatened

to kill him. (See Gov’t Hearing Ex. 5.) It is thus unbelievable that Hooker would have falsely

implicated Mahdi, a man that he once claimed put a loaded gun to his head and pulled the trigger

(Gov’t Hearing Ex. 4A at 98:23-100:4), in order to avoid incurring Radar’s wrath, even though

he was more than willing to implicate Radar in numerous other murders. Indeed, Hooker even

implicated Radar in the Hattley murder, testifying that Radar both gave Mahdi the murder

weapon and later disposed of it for him. (See May 20, 2003 (AM) Tr. at 81:24-82:3; 96:22-25.)

       24. Were he telling the truth, one might expect that learning of Radar’s death could have

spurred Hooker’s recantation, because, according to him, he could now feel safe from reprisal.

However, Hooker testified that he did not learn of Radar’s death until the hearing. (Nov. 17,

2015 Tr. at 31:4-11.) But even this testimony he recanted, admitting that he had previously

heard of Radar’s death but claiming that “that doesn’t mean it was true to [him].” (Id. at 74:9-

16.) Instead, he disingenuously testified that his only motivation for recanting was to clear his

conscience. (Id. at 79:1-4.)

       25. Mahdi argues that, even if the Court finds that Vonderpool fabricated his account of

the shooting, “[a]t the very least, the Court should credit Vonderpool’s testimony as
                                                 19
corroborating Hooker’s.” (See Mahdi Proposed Findings at 13-14.) This is a strange argument.

As discussed supra, the Court finds Vonderpool’s account of the shooting to be incredible. It is

absolutely unclear, however, why fabricated testimony would somehow buttress similarly

unbelievable testimony by Hooker. This is especially true because, in material respects,

Vonderpool’s testimony contradicted Hooker’s testimony. (See supra ¶ 9 (what Radar shouted),

¶ 11 (location of shooter); see also Nov. 16, 2015 Tr. at 172:19-25 (Hooker remembers seeing

Vonderpool after the shooting); Vonderpool Aff. ¶ 2 (Vonderpool claims that he left the scene as

the shooting was happening).) Nor does the Court credit Hooker’s claim that he has not been in

contact with anyone involved in this case since 2003 (see Nov. 17, 2015 Tr. at 18:2-19:12), and

even if it were true, it would not rule out the possibility that he learned of the Radar plot through

another channel. 7


IV. PROSECUTORIAL MISCONDUCT

       26. Mahdi next claims that the government knowingly elicited false testimony from

Hooker in violation of his right to Due Process. Specifically, he asserts that the prosecutors

elicited testimony from Hooker that he had never sold drugs in high school, despite having

already been told otherwise by Hooker. (See Mahdi Proposed Findings at 3-5.) Even though

Hooker’s significant involvement with drugs was well-established at trial, Mahdi argues that

Hooker’s false testimony about earlier drug dealing prejudiced him, because it allowed the

government to suggest that Hooker “came into the relationship as an innocent [that Mahdi]



7
  It should also be noted that Mahdi’s counsel treads on thin ice by suggesting that AUSA Brittin
“attempt[ed] to interview Hooker in 2013.” (Mahdi Proposed Findings at 14.) As Mahdi’s
counsel is well aware, Hooker began his testimony by recanting that identification of Brittin in
response to a question from Mahdi’s counsel. (Nov. 16, 2015 Tr. at 167:18-168:11.)
                                                 20
corrupted.” (See id. at 15.) As a result, Mahdi argues that he is entitled to a new trial on every

count. (See id. at 15-16.)

       27. A defendant is entitled to a new trial when (1) the government knowingly introduced

false or misleading testimony, and (2) there is a reasonable likelihood that the false testimony

could have affected the jury’s verdict. See United States v. Straker, 800 F.3d 570, 603 (D.C. Cir.

2015). The Court concludes that Mahdi fails to meet his burden under both prongs—there is

insufficient evidence to conclude that the government knew about Hooker’s perjury, and even if

it did know, there is no “reasonable likelihood” that the jury’s verdict was affected by the

perjury.

       28. The only evidence Mahdi marshals in support of this claim is a few lines of testimony

at the hearing from Hooker (Nov. 17, 2015 Tr. at 54:20-55:4), who has now admitted to

perjuring himself on multiple occasions. (See Hooker Aff. ¶ 24; Add. to Mahdi Proposed

Findings at 031.) The entirety of the exchange went as follows:

       MAHDI’S COUNSEL: [F]rom 2001 until the trial in 2003, did the investigators
       who met with you, or the assistant U.S. Attorneys talk to you about drug dealing
       while you were at [Cardozo High School]?”

       A. Yes.

       MAHDI’S COUNSEL: Yes?

       A. Yes.

       MAHDI’S COUNSEL: Yes, okay. And did you tell them about your drug
       dealing then?

       A. I told them I did.

(Nov. 17, 2015 Tr. at 54:20-55:4.)

       29. Amazingly, given that this claim was not at issue during the evidentiary hearing—and

                                                 21
that Mahdi clearly acknowledged that the only subject left for post-hearing briefing was

ineffective assistance of counsel (Nov. 18, 2015 Tr. at 41:22-42:5)—Mahdi now faults the

government for “produc[ing] no evidence contradicting Hooker’s testimony” about the alleged

prosecutorial misconduct. (See Mahdi Proposed Findings at 5.) Obviously, the government

could not be expected to anticipate and rebut claims that Mahdi had not yet raised.

         30. Even ignoring this attempt to sandbag opposing counsel, what Mahdi fails to

recognize is that he carries the burden in a Section 2255 motion, and that this burden is

“significantly higher” than it would be on direct appeal. See Frady, 456 U.S. at 166. Thus, a

few lines of testimony from an admitted perjurer is plainly insufficient to meet that burden. The

Court has already found Hooker’s hearing testimony to be incredible, and without any

corroborating evidence, it will not credit this assertion either.

         31. The Court recognizes that if the government did knowingly elicit false testimony

from Hooker, then that finding would create “a veritable hair trigger for setting aside the

conviction[s].” See United States v. Gale, 314 F.3d 1, 4 (D.C. Cir. 2003). Nevertheless, it

concludes that Hooker’s denial of any drug dealing in high school was immaterial to the jury’s

verdict given its marginal relevance and the substantial evidence introduced against Mahdi at

trial.

         32. As the Court stated at the evidentiary hearing (Nov. 18, 2015 Tr. at 24:5-19), Hooker

was vigorously cross-examined by Mahdi’s trial counsel and his involvement with drug dealing

and violence was hammered home throughout the trial. (See, e.g., May 28, 2003 (AM) Tr. at

17:20-18:3.) Hooker had already pled guilty to racketeering conspiracy, and he had admitted to

many predicate acts, including the attempted murder of Zakki Abdul-Rahim, conspiracy to

murder Curtis Hattley, and the sale of at least twenty-five kilograms of cocaine and twenty-five
                                                  22
kilograms of crack cocaine and marijuana. (See generally Gov’t Hearing Ex. 7.) When he began

dealing drugs—whether in high school or after he met Mahdi—was thus an insignificant point

that could not have affected the jury’s verdict. Certainly, Mahdi is correct that Hooker’s

testimony was an important part of the government’s case, but it does not follow that every

minor detail of his life was material to the jury’s verdict. Indeed, when Mahdi claimed on appeal

that the Court erred in refusing to admit testimony about Hooker’s high school drug dealing, the

Court of Appeals found no error and characterized that evidence as “non-exonerating testimony

of . . . little probative value.” See Mahdi, 598 F.3d at 895.

       33. It is also important to remember that Mahdi seeks to have all of his forty-two

remaining convictions overturned (see Mahdi Proposed Findings at 15-16), and there was

substantial, independent evidence to support each of these convictions. For instance, as

discussed, there were two other credible witnesses who implicated Mahdi in the Hattley murder.

(See June 16, 2003 (PM) Tr. at 129:23-130:5 (Zakki Abdul-Rahim); June 23, 2003 (PM) Tr. at

62:5-16; 64:14-24 (Arturo Contreras).) Even if the additional knowledge that Hooker had begun

dealing drugs in high school somehow caused the jury to disbelieve Hooker—despite all the

other impeachment evidence already introduced against him—the remaining evidence still

weighed heavily against Mahdi. On other counts, Mahdi makes no real effort to confront the

evidence introduced against him, other than to generally assert Hooker’s importance to the

government’s case. (See Mahdi Proposed Findings at 14-16.) As such, the Court will not

exhaustively rehash that evidence, but will merely refer to the Court of Appeals’ finding of

“overwhelming unimpeached evidence of Mahdi’s guilt provided by numerous witnesses,

wiretaps and videotapes.” See Mahdi, 598 F.3d at 895.



                                                 23
V. BRADY VIOLATION

       34. Finally, Mahdi claims that the government failed to disclose information about a

dispute between Hattley, Abdul-Rahim, and a Mahdi associate named Pat Hackshaw, in violation

of its obligations under Brady v. Maryland, 373 U.S. 83 (1963). (See Mahdi Proposed Findings

at 16-17.) This claim pertains to two witness debriefing memos by AUSA Brittin that Mahdi did

not receive from the government until 2015 (see Discovery Letter at 2), in which Hooker and

Abdul-Rahim recount the Hackshaw dispute. (See Add. to Mahdi Proposed Findings at 003-

012.) Mahdi argues that disclosure of these memos would have discredited Abdul-Rahim’s

testimony, and thus, the government was obligated to turn them over prior to trial. (See Mahdi

Proposed Findings at 6-9.) 8

       35. Hooker and Abdul-Rahim provided AUSA Brittin with very similar accounts of the

Hackshaw dispute. They both stated that, days before Hattley’s murder, Hackshaw shot

Hattley’s cousin through the hand, and Hattley and Abdul-Rahim later approached Hackshaw

demanding that he pay the victim's hospital bills. (See Add. to Mahdi Proposed Findings at 006

(Hooker), 010-11 (Abdul-Rahim).) This demand caused Hackshaw to angrily call Mahdi and

complain that Hattley and Abdul-Rahim were shaking him down for money. (See id.) The next

morning, Abdul-Rahim allegedly confronted Hackshaw about Hackshaw’s attempt to start a

problem between Mahdi and Abdul-Rahim the previous night. (See id. at 011 (Abdul-Rahim




8
  As discussed supra, these memos were never entered into evidence, even though Mahdi
received them six months prior to the evidentiary hearing. (See Discovery Letter at 1-2.) Nor
did his counsel reveal that he intended to raise a Brady claim until after the hearing had
concluded, even though he elicited testimony relevant only to this claim during the hearing. (See
Nov. 18, 2015 Tr. at 13:25-14:16 (probing Grimm’s doubts about Abdul-Rahim’s claimed
motive for seeking out Mahdi on the night of the Hattley murder).)
                                               24
was upset that Hackshaw “mentioned [Abdul-Rahim’s] name while talking to Abdur Mahdi”).) 9

This second confrontation ended with Abdul-Rahim stating that he wanted to talk with Mahdi,

and Hackshaw implying that Mahdi and Abdul-Rahim had a looming problem. (See id. at 006,

010-11.) Hooker also recounted that Mahdi was furious with Hackshaw for failing to take action

against Abdul-Rahim on the spot, and that Mahdi “made it clear that he wanted to kill Zakki

Abdul-Rahim.” (See id. at 006.)

       36. At trial, Abdul-Rahim testified that he and Hattley drove to Shepherd Street on the

night of the Hattley murder in order to “squash” the beef with Mahdi. (See June 16, 2003 (PM)

Tr. at 129:13-22.) Mahdi thus argues that disclosure of the debriefing memos would have (1)

cast doubt on Abdul-Rahim’s testimony that he had a benign motive in seeking out Mahdi, and

(2) provided Abdul-Rahim with a motive to falsely implicate Mahdi, rather than Radar. (See

Mahdi Proposed Findings at 8-9.) 10

       37. The government argues that this could not possibly be Brady material because it

simply confirms Mahdi’s motive to harm Abdul-Rahim and/or Hattley, rather than suggesting

that Radar was the real shooter. (See Gov’t Proposed Findings at 19.)

       38. Under Brady, the government violates Due Process when it fails to disclose evidence

that is (1) favorable to the defendant and (2) material to either guilt or punishment. See 373 U.S.




9
 Hooker places this confrontation during the initial incident the previous night, but he was
getting his information secondhand from Mahdi. (See Add. to Mahdi Proposed Findings at 006.)
10
  Although the first argument is intuitive, Mahdi does nothing to explain the logic behind the
second—that the Hackshaw dispute somehow gave Abdul-Rahim “ample motive” to falsely
identify Mahdi as Hattley’s killer, instead of Radar. (See Mahdi Proposed Findings at 8-9.) Nor
does he explain this argument in his reply brief. Because the Hackshaw dispute has nothing to
do with Radar, the Court disregards this argument as totally illogical.
                                                25
at 87. The Court agrees with the government that the debriefing memos were not favorable to

the defendant, in that they only lent support to the government’s trial narrative: that the ongoing

beef caused Mahdi to take revenge against Abdul-Rahim by firing into his car. This is especially

true given the Hooker debriefing memo, which explicitly stated that “Abdur Mahdi made it clear

that he wanted to kill Zakki Abdul-Rahim” just days before the Hattley murder. (Add. to Mahdi

Proposed Findings at 006.) The Hooker debriefing memo also indicated that Abdul-Rahim drove

past Mahdi earlier on the day of the Hattley shooting, and “Abdur Mahdi wanted to take action

against Abdul-Rahim then and there, but he could not because he did not have a gun.” (Id.) This

is hardly exculpatory evidence that must be produced under Brady.

       39. Indeed, the only relevant aspect of the Hackshaw dispute—the second confrontation,

in which Abdul-Rahim threateningly expressed a desire to speak with Mahdi—was brought out

repeatedly at trial by the government. (See June 16, 2003 (PM) Tr. at 121:11-125:17 (Abdul-

Rahim) (after second confrontation, Abdul-Rahim believed Hackshaw was “going to get

something started” with Mahdi); May 20, 2003 (AM) Tr. at 76:10-79:12 (Hooker) (Abdul-Rahim

said to Hackshaw “Tell [Mahdi] that I ain’t finished with them,” which enraged Mahdi).) By

contrast, Mahdi’s trial strategy was to downplay the significance of his beef with Abdul-Rahim,

and in particular, Abdul-Rahim’s statement that he was “not finished with” Mahdi:

       MAHDI TRIAL COUNSEL: [Y]ou never used the words, and tell Abdur I’m not
       finished with him either, you never used that phrase, did you?

       ABDUL-RAHIM: Yes.

       MAHDI TRIAL COUNSEL: Well, when you said finished with him, you weren’t
       trying to start a fight, right?

       ABDUL-RAHIM: No.

       MAHDI TRIAL COUNSEL: Okay. You meant if we have a difference you
                                                 26
       wanted to iron it out, correct?

       ABDUL-RAHIM: Correct.

(June 23, 2003 (AM) Tr. at 90:21-91:5.) Thus, not only did Mahdi and the government

apparently agree that evidence of the Hackshaw dispute was unfavorable to Mahdi, but the jury

itself heard that evidence.

       40. That this evidence was presented at trial also confirms the lack of materiality under

Brady’s second prong. See 373 U.S. at 87. In other words, the jury knew the relevant aspects of

the Hackshaw dispute and convicted Mahdi anyway. Thus, it either believed that Abdul-Rahim

was seeking Mahdi to squash the beef, or it found that his dishonesty on this point was not

dispositive. Any further background that the jury could have learned about Hattley’s cousin’s

medical bills—which the memos show Mahdi already knew about anyway (see Add. to Mahdi

Proposed Findings at 006, 010-11)—was merely extraneous. Mahdi’s Brady claim thus fails to

satisfy either prong.


VI. CERTIFICATE OF APPEALABILITY

       When a district court denies a motion brought under 28 U.S.C. § 2255, it must either

issue or deny a certificate of appealability. Rule 11(a), Rules Governing Section 2255

Proceedings for the United States District Courts. A certificate of appealability “may issue . . .

only if the applicant has made a substantial showing of the denial of a constitutional right.” 28

U.S.C. § 2253(c)(2). Therefore, Mahdi must demonstrate that “reasonable jurists could debate

whether . . . the petition should have been resolved in a different manner or that the issues

presented were ‘adequate to deserve encouragement to proceed further.’” Slack v. McDaniel, 529

U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983)). For the


                                                 27
reasons stated above, Mahdi has failed to make that showing as to any of his claims, and,

accordingly, no certificate of appealability shall be issued. If he wishes to file an appeal, he must

seek a certificate of appealability from the Court of Appeals in accordance with Federal Rule of

Appellate Procedure 22(b). See United States v. Smith, 2015 WL 5882706, at *4 (D.D.C. Oct. 6,

2015).


                                         CONCLUSION

         For the reasons stated, Mahdi’s Motion to Vacate is denied as to all claims. A separate

Order accompanies this Memorandum Opinion.



                                                                  /s/
                                                      ELLEN SEGAL HUVELLE
                                                      United States District Judge

Date: March 24, 2016




                                                 28